DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of extracting values of a set of predefined parameters from the cyclic physiological signal within each time period which parameters characterize the cyclic physiological signal within the time period as a function of time, frequency, and position in space, classifying the physiological signal based upon the extracted values of the set of predefined parameters, indicating an extent to which each time period of the cyclic physiological signal is contaminated by motion artifacts based on the classification of each time period, and removing each time period of the cyclic physiological signal that is contaminated by motion artifacts to an extent that is greater than a threshold value which are considered steps of a mental process.
This judicial exception is not integrated into a practical application because:
The claims fail to outline an improvement to the technical field.
The claims fail to apply the judicial exception to effect a particular treatment.
The claims fail to apply the judicial exception with a particular machine. 
The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because repeatedly collecting the cyclic physiological signal over a time period covering two or more cycles of the cyclic physiological signal, wherein a next time period is adjacent to or overlaps with a previous time period is an insignificant extrasolution data gathering activity. Furthermore, generating a representation of the cyclic physiological signal is a general postsolution activity. 
Furthermore, accelerometers are general fields of use.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sensing physiological signals to determine a subject classification and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 2-6, 8-11, 13, and 15 also do not add significantly more to the exception as they merely add mental steps, clarify the extrasolution data gathering activity, and add extrasolution data gathering activities.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6, 9-11, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halperin et al (US 2008/0275349) (“Halperin”) as noted in Applicant IDS dated 5/04/2020 in view of Pinhas (US 2007/0118054) and further in view of Moon et al (US 2009/0118626) (“Moon”) and further in view of Parker et al (US 6,997,882) (“Parker”).
Regarding Claim 1, while Halperin teaches a method of processing a cyclic physiological signal (Abstract), the method comprising the steps of: 
repeatedly collecting the cyclic physiological signal using a sensor comprising a motion sensor, the cyclic physiological signal collected over a time period covering two or more cycles of the cyclic physiological signal ([0756] collecting physiological signals of breathing for a timed period covering two or more cycles, as can be seen by Fig. 4B, [0604] where over two cycles are captured within 30 seconds, [0755] with sensor 30, [0595] where sensor 30 is a motion sensor), wherein a next time period is adjacent to or 5overlaps with a previous time period ([0756]); 
extracting values of a set of predefined parameters from the cyclic physiological signal within each time period which parameters characterize the cyclic physiological signal within the time period ([0756] extracts values of respiration rate, [0768] and breathing regularity and other breathing parameters) as a function of time ([0764]-[0767] signal to noise ratio); and 
classifying the physiological signal within each time period based upon the 10extracted set of predefined parameter values ([0773])

Halperin fails to teach indicating an extent to which each time period of the cyclic physiological is contaminated by motion artifacts based on the classification of each time period; and 
removing each time period of the cyclic physiological signal that is contaminated by motion artifacts to an extent that is greater than a threshold value.
 However another embodiment of Halperin teaches that pulse analysis based on bodily motion may have periods of data discarded based on large body movement ([0128]-[0129] applicable to all embodiments of the inventions) being greater than a threshold level ([0560] discarding, [0551]-[0559] pulse analysis).
Yet Halperin fails to teach the motion sensor comprises an accelerometer located on a movable person; and
generating a representation of the cyclic physiological signal by removing each time period of the cyclic physiological signal that is contaminated by motion artifacts based on the classification of each time period.
It would have been obvious to one of ordinary skill in the art at the time of invention, to perform the discarding of datasets reflecting noise from large body movement as taught by Halperin for the respiration sensing based on body movement to ensure that any additional analysis performed on the dataset is not introducing future errors.
However Pinhas teaches a patient monitor for monitoring cardiac and respiratory frequency or rate of a patient (Abstract “The methods employ sensors, for example, non-contact sensors, adapted to detect vital signs, such as heart rate or respiration rate, to produce signals that can be analyzed for trends, for deviations, or for comparison to prior conditions or criteria.”), the apparatus comprising: 

extract a set of parameters from each segment of the physiological motion signal ([0013] parameter of restlessness from physiological motion signal, [0236] motion sensor 30 signal monitored for coughing), the motion parameters indicating that the physiological signal segment within each time period is contaminated by motion artifacts ([0113] restlessness motion is recognized as apart from physiological motion, [0212] restlessness recognized as noise, [0248] coughing recognized as an interruption in normal breathing, [0092] coughing can be identified using motion sensing), 
Generating a representation of the cyclic physiological signal by removing each time period of the cyclic physiological signal that is contaminated by motion artifacts ([0300] “As described hereinabove, system 10 analyzes a cyclical motion signal of the subject in the frequency domain, and identifies peaks in the frequency domain signal corresponding to respiration rate and heart rate (and, optionally, corresponding harmonics)”, obvious not to include sections discarded because of restfulness as they would introduce noise into the determination).
It would have been obvious to one of ordinary skill in the art at the time of invention, to perform the determination of the cyclic physiological signal after discarding of datasets reflecting noise in the data as taught by Pinhas in the cyclic physiological data signal processing taught by 
Yet their combined efforts fail to teach the parameters characterizing the cyclic physiological signal as a function of time, frequency, and position in space;
However Moon teaches characterizing a period of a physiological signal with an extracted predefined parameter which is a function of frequency ([0082] “To identify the signal having the first frequency (e.g., the signal associated with respiration parameters), some implementations identify and remove from the data 608 the signal having the second frequency (e.g., the signal associated with cardiac function).”).
It would have been obvious to one of ordinary skill in the art the time of the invention to perform the classification of the physiological signal taught by Pinhas and Halperin with a predefined parameter that is a function of frequency as taught by Moon as this enables extraneous noise (i.e. heart-related data in the motion signal) to be removed. Furthermore, it would be obvious to combine this with the previous parameter to increase confidence in a final breathing rate determination.
Yet their combined efforts fail to teach the parameters characterizing the cyclic physiological signal as a function of time, frequency, and position in space.
However Parker teaches a motion-based physiological analysis (Abstract) wherein motion data in space may be used to differentiate between noise and signal of interest (Col. 26 L. 5-29 “The approach treats the net acceleration in the summed (horizontal plane) anterior accelerometer channels as representing the signal of interest (i.e., acceleration due to respirations) plus noise, whereas the summed (horizontal plane) posterior accelerometer signal represents mainly noise, which is, however, highly correlated with the noise in the composite anterior accelerometer signal.”) by the use of multiple single axial accelerometers.

Regarding Claim 2, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 1, the method further including a step of extracting a frequency of the classified physiological signal for each time period, after the step of classifying the physiological signal, wherein the frequency comprises a respiration rate of heart rate (See Claim 1 Rejection, determination of respiration rate, and Pinhas taught to make determination of data after discarding).
Regarding Claim 3, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 2, and Halperin further teaches wherein a confidence value may be calculated for each of a clinical parameter ([0826]), wherein a clinical parameter has previously been taught as an extracted frequency of the physiological signal (See Claim 2 Rejection).
 
It would have been obvious to one of ordinary skill in the art at the time of invention, to first perform the frequency analysis of calculating a confidence value for the extracted frequency of the physiological signal within each time period after the step of extracting the frequency a step of calculating a confidence value for the extracted frequency of the physiological signal within each time period after the step of extracting the frequency in Halperin, Pinhas, Moon, and Parker and further determine confidence values in the determined frequency clinical parameters as taught by Halperin as this can be used to reduce the amount of false alarms of an adverse condition ([0826]).
Regarding Claim 4, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 1, wherein the step of classifying comprises labeling each time period as accept or as reject  (See Claim 1 Rejection¸ Halperin’s general teaching [0129], data not above threshold would be accepted).
Regarding Claim 5, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 4, wherein a frequency of the physiological signal is not extracted for each time period that is labeled as reject (See Claim 1 Rejection¸ Halperin’s general teaching [0129]).
Regarding Claim 6, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 1, and further teaches wherein the physiological signal represents a respiration and/or pulse of a patient (See Claim 1 Rejection).  
Regarding Claim 9, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 1, and Halperin further teaches wherein the step of classifying is also based upon a statistical database of the set of predefined parameters ([0608] statistical analyses of the physiological signals may be based on a database of population averages).
Regarding Claim 10, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 1, and Halperin further teaches including a step of conditioning the physiological signal before the step of repeatedly collecting the physiological signal, wherein 15the step of repeatedly collecting the physiological signal comprises repeatedly collecting the conditioned signal (Fig. 8, conditioning signal may be either filtering 254 or noise detection 262/movement detection 260).
Regarding Claim 11, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 1, and Halperin further teaches wherein multiple physiological signals are collected simultaneously (Fig. 2) and wherein the steps of extracting and classifying are performed 20for each of the multiple physiological signals separately (Fig. 2, pattern analysis modules 22, 23, 26, 28, 29, 31 each separately working).  
Regarding Claim 15, Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 12, and Parker further teaches wherein the step of repeatedly collecting comprises See Claim 1 Rejection).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halperin in view of Pinhas and further in view of Moon and further in view of Parker and further in view of Meyer et al (US 2005/0131477) (“Meyer”).
Regarding Claim 8, while Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 1, their combined efforts fail to teach wherein in the case of an overlap between the next and previous time period, the step of classifying is performed only for the part of the next time period that does not overlap with the previous time period.  
	However Meyer teaches a physiological classification system (Abstract) wherein classification can be set to be only performed on non-overlapping portions of a data set ([0100]).
It would have been obvious to one of ordinary skill in the art at the time of invention, to set the overlapping feature analysis of Halperin and then, alternatively, perform the classification in a non-overlapping manner as taught by Meyer as a step for reducing the processing time of the physiological signal.
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halperin in view of Pinhas and further in view of Moon and further in view of Parker and further in view of Yamomoto et al (US 2009/0062628) (“Yamamoto”).
Regarding Claim 13, while Halperin, Pinhas, Moon, and Parker teach the method as defined in claim 1, their combined efforts fail to teach wherein the sensor comprises a multi- axial accelerometer and wherein the measured physiological signal comprises multiple sub- signals corresponding to the multiple axes and which sub-signals are analyzed synchronously in time.  

It would have been obvious to one of ordinary skill in the art at the time of invention, to gather the respiration data from a motion sensor as taught by Halperin and Parker and combining uniaxial accelerometers from Yamomoto into single multiaxial accelerometers as a means to reduce complexity in the system and different configurations of multiaxial and uniaxial accelerometers are considered by Parker (Col. 9, L. 15-26).
Response to Arguments
Applicant’s amendments filed 1/13/2021 with respect to the Specification objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments filed 1/13/2021 with respect to the 35 USC 112(f) claim interpretations have been fully considered and are persuasive. The interpretation(s) is/are obviated.
Applicant’s amendments and arguments filed 1/13/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 1/13/2021 with respect to the 35 USC 112(d) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. 
Applicant’s amendments and arguments filed 1/13/2021 with respect to the 35 USC 101 rejections have been fully considered, but are not persuasive. Applicant argues:
That the claims are not directed to an abstract idea or a law of nature. Examiner respectfully disagrees. The processing steps outlined in the claim may all be performed mentally based on received data. One may mentally review a waveform of the data over time, extract desired parameter values, classify time periods of this waveform based on those parameter values within the time period, indicate an extent to which the time periods are contaminated by motion artifact from the classification, and choose to remove the time periods where the extent passes above a threshold. Thus the claim is directed to an abstract idea of a series of mental steps.
That claim 1 as amended provides an improvement in the art by using position in space to determine time periods of physiological contaminated by motion artifact. Examiner respectfully disagrees. To consider this an improvement in the art, the art must be considered. The primary reference, US 2008/0275349, refers to motion sensing for a physiological signal (Abstract, [0765]) and refers to using gathered data to reject time periods of noise ([0714]). This subject matter may also be seen in US 2009/0118626 (Fig. 7, Abstract, [0086]-[0089]) where respiratory data may be gathered after removal of movement noise within a time window, the determination of movement noise made from parameters related to frequency. 
That the claims are impossible to perform without the claim limitations. Examiner notes that while the accelerometer may be necessary for providing the data to perform the mental steps, they are providing mere data gathering functionality. As noted in MPEP 2106.05(g), “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to 
That the claims as amended provide a practical solution. Examiner respectfully disagrees. The claims do not outline a treatment or how the steps inform a treatment. The only hardware in the independent claim is an accelerometer, which does not support the use of a particular machine to achieve the claim limitations. The claims do not effect a transformation of a particular article to a different state. The most likely consideration here is whether the claims outline an improvement to the technical field. The prior art had reliable data acquired both by discarded noise contaminated data based on large body movement (Halperin: [0128]-[0129] applicable to all embodiments of the inventions, [0560] discarding, [0551]-[0559] pulse analysis) and processing the data to remove the noise contamination (Parker: Col. 26 L. 5-29 “The approach treats the net acceleration in the summed (horizontal plane) anterior accelerometer channels as representing the signal of interest (i.e., acceleration due to respirations) plus noise, whereas the summed (horizontal plane) posterior accelerometer signal represents mainly noise, which is, however, highly correlated with the noise in the composite anterior accelerometer signal.”). It has not clearly been shown that the claim language provide an improvement over the prior art directed towards managing motion noise when gathering physiological data.
That the claims provide a novel, complicated system with much more than a generic computer that uses improved monitoring to differentiate between good measurements and contaminated measurements. As noted above, the method does not clearly define an improvement over prior art methods of Moon and Halperin that discard motion contamined intervals, not to mention other references where noise is cancelled out which will also provide good measurements, such as Parker (US 6,997,882).
Applicant’s amendments and arguments filed 1/13/2021 with respect to the 35 USC 103(a) rejections have been fully considered and are persuasive. The rejection(s) is/are 
Consequently, claims 2-6, 8-11, 13, and 15 remain rejected based on their dependency of rejected independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793